Taxes; aeewmalated earnings tax; interest. — These cases come before the court on motions by plaintiffs for judgment on the pleadings and for summary judgment. Upon consideration thereof, together with the responses by defendant thereto, without oral argument, the court concludes on the basis of the decisions in Motor Fuel Carriers, Inc. v. United States, 190 Ct. Cl. 385, 420 F. 2d 702 (1970); Ray E. Loper Lumber Co. v. United States, 444 F. 2d 301 (6th Cir. 1971); and Bardahl Mfg. Corp. v. United States, 452 F. 2d 604 (9th Cir. 1971), that plaintiffs are entitled to recover; and pursuant to the order of February 25, 1972, orders of judgment were entered on April 28, 1972 in the fallowing. amounts, plus interest as provided by law.
Port Myers Insurance Agency, Inc_$1,595. 89
Robert Krook, Inc_ 8,156.70